Appeal by the defendant from a judgment of the Supreme Court, Queens County (Katz, J.), rendered April 6, 1994, convicting him of murder in the second degree, upon a jury verdict, and impos*746ing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
The defendant contends that in light of alleged weaknesses in the prosecution’s case, including the alleged inadequacy of the identification testimony provided by an elderly witness, the verdict was against the weight of the evidence. However, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
In addition, contrary to the defendant’s contention, the “identification process” was not prejudicial. The record indicates that the lineup, conducted several months after the commission of the crime, was not unduly suggestive (see, People v McClarin, 157 AD2d 747).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Thompson, J. P., Joy, Friedmann and Krausman, JJ., concur.